Exhibit 10.2
EXECUTION VERSION
DATED 21 October 2008
USG CORPORATION
- to -
DVB BANK SE
 
GUARANTEE
AND
INDEMNITY
 
STEPHENSON HARWOOD
One, St. Paul’s Churchyard
London EC4M 8SH
Tel: 020 7329 4422
Fax: 020 7329 7100
Ref: 814

 

 



--------------------------------------------------------------------------------



 



CONTENTS

              Page  
 
       
1 Definitions and Interpretation
    3  
 
       
2 Representations and Warranties
    4  
 
       
3 Guarantee and Indemnity
    6  
 
       
4 Continuing Security
    6  
 
       
5 Preservation of Guarantor’s Liability
    7  
 
       
6 Preservation of Agent’s Rights
    8  
 
       
7 Other Security
    10  
 
       
8 Covenants
    10  
 
       
9 Financial Information
    11  
 
       
10 Payments
    12  
 
       
11 Currency
    13  
 
       
12 Set-Off and Lien
    13  
 
       
13 Appropriation
    13  
 
       
14 Communications
    14  
 
       
15 Law and Jurisdiction
    14  
 
       
16 Miscellaneous
    15  
 
       

 

 



--------------------------------------------------------------------------------



 



GUARANTEE AND INDEMNITY
Dated: 21 October 2008
BY:

(1)  
USG CORPORATION, a company incorporated according to the law of the state of
Delaware whose principal executive office is at 550 West Adams Street, Chicago,
Illinois 60661 (“the Guarantor”);

IN FAVOUR OF:

(2)  
DVB BANK SE with its registered office in Frankfurt and acting through its
office at Parklaan 2, 3016BB Rotterdam, The Netherlands acting as agent and
security trustee (“the Agent”).

WHEREAS:-

(A)  
Each of the Banks has agreed to lend to Gypsum Transportation Limited a company
incorporated according to the law of Bermuda (“the Borrower”), its Commitment of
an aggregate amount not exceeding ninety million Dollars ($90,000,000) (“the
Loan”) on the terms and subject to the conditions set out in a Loan Agreement
dated                        2008 made between the Borrower, the Banks and the
Agent (“the Loan Agreement”).

(B)  
Pursuant to the Loan Agreement, and as a condition precedent to the obligations
of the Banks to make the Loan available to the Borrower, the Borrower has,
amongst other things, agreed to procure that the Guarantor execute and deliver
this Guarantee and Indemnity in favour of the Agent.

THIS DEED WITNESSES as follows:-

1  
Definitions and Interpretation

  1.1  
In this Guarantee and Indemnity:-

  1.1.1  
“the Borrower’s Security Documents” means those of the Security Documents to
which the Borrower is at any time during the Facility Period a party;

  1.1.2  
“the Guarantor’s Liabilities” means all of the liabilities and obligations of
the Guarantor to the Agent under or pursuant to this Guarantee and Indemnity,
whether actual or contingent, including (without limitation) Interest;

 

 



--------------------------------------------------------------------------------



 



  1.1.3  
“Interest” means interest at the Default Rate;

  1.1.4  
“Surety” means any person (other than the Borrower or the Guarantor) who has
given or who may in the future give to the Agent any security, guarantee or
indemnity for or in relation to the Indebtedness.

  1.2  
All words and expressions defined in the Loan Agreement shall have the same
meaning when used in this Guarantee and Indemnity unless the context otherwise
requires and clause 1.2 of the Loan Agreement shall apply to the interpretation
of this Guarantee and Indemnity as if it were set out in full.

2  
Representations and Warranties

The Guarantor represents and warrants to the Agent at the date of this Guarantee
and Indemnity and, except for clauses 2.2, 2.6, 2.9 and 2.12 (by reference to
the facts and circumstances then pertaining), at each Interest Payment Date as
follows.

  2.1  
The Guarantor is a body corporate duly constituted and existing and in good
standing under the law of its state of incorporation with perpetual corporate
existence and the power to sue and be sued, to own its assets, to carry on its
business and to enter into this Guarantee and Indemnity.

  2.2  
The Guarantor is not insolvent or in liquidation or administration or subject to
any other insolvency procedure, and no receiver, administrative receiver,
administrator, liquidator, trustee or analogous officer has been appointed in
respect of the Guarantor or all or any part of its assets.

  2.3  
This Guarantee and Indemnity when duly executed and delivered by the Guarantor
will constitute the legal, valid and binding obligations of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganisation, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

  2.4  
All acts, conditions and things required to be done and satisfied by the
Guarantor prior to the execution and delivery of this Guarantee and Indemnity in
order to constitute this Guarantee and Indemnity the legal, valid and binding
obligations of the Guarantor in accordance with its terms have been done and,
satisfied in compliance with all applicable laws.

 

4



--------------------------------------------------------------------------------



 



  2.5  
All (if any) consents, licences, approvals and authorisations of, or
registrations with or declarations to, any governmental authority, bureau or
agency which may be required of the Guarantor in connection with the execution,
delivery, performance, validity or enforceability of this Guarantee and
Indemnity have been obtained or made and remain in full force and effect and the
Guarantor is not aware of any event or circumstance which could reasonably be
expected adversely to affect the right of the Guarantor to hold and/or obtain
renewal of any such consents, licences, approvals or authorisations.

  2.6  
The Guarantor, subject to not being in contravention of U.S. laws and excluding
general market conditions, is not aware of any material facts or circumstances
which have not been disclosed to the Agent and which the Guarantor reasonably
believes might, if disclosed as at the date hereof, have adversely affected the
decision of a person considering whether or not to make loan facilities of the
nature contemplated by the Loan Agreement available to the Borrower.

  2.7  
There is no action, suit, arbitration or administrative proceeding nor any
contemplated action, suit, arbitration or administrative proceeding pending or
to its knowledge about to be pursued before any court, tribunal or governmental
or other authority which would, or would be likely to, have a materially adverse
effect on the business, assets, financial condition or creditworthiness of the
Guarantor.

  2.8  
The execution, delivery and performance of this Guarantee and Indemnity will not
contravene any material restriction or any material law binding on the Guarantor
or the constitutional documents of the Guarantor, nor result in the creation of,
nor oblige the Guarantor to create, any Encumbrance over all or any of its
assets.

  2.9  
The Guarantor is not required to make any deduction or withholding from any
payment which it may be obliged to make to the Agent under or pursuant to this
Guarantee and Indemnity.

 

5



--------------------------------------------------------------------------------



 



  2.10  
It is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of this Guarantee and Indemnity that it be filed,
recorded or enrolled with any governmental authority or agency in any country
nor stamped with any stamp or similar transaction tax.

  2.11  
The Guarantor is not in breach of or in default under any agreement of any sort
binding on it or on all or any part of its assets which would or would be likely
to, have a Material Adverse Effect.

  2.12  
The Guarantor does not have an established place of business in the United
Kingdom.

3  
Guarantee and Indemnity

In consideration of the Banks making the Loan available to the Borrower, the
Guarantor:-

  3.1  
irrevocably and unconditionally guarantees to the Agent to discharge the
Indebtedness due from time to time on demand, together with Interest on the
amount demanded and due from the date of demand until the date of payment, both
before and after judgement; and

  3.2  
agrees, as a separate and independent obligation, that, if any of the
Indebtedness is not recoverable from the Guarantor under Clause 3.1 for any
reason, the Guarantor will be liable to the Agent as a principal debtor by way
of indemnity for the same amount as that for which the Guarantor would have been
liable had that Indebtedness been recoverable, and agrees to discharge its
liability under this Clause 3.2 from time to time on demand together with
Interest on the amount demanded from the date of demand until the date of
payment, both before and after judgement.

4  
Continuing Security

This Guarantee and Indemnity is a continuing security for the full amount of the
Indebtedness from time to time and shall remain in force notwithstanding the
liquidation of the Borrower or any change in the constitution of the Borrower or
of the Agent or the absorption of or amalgamation by the Agent or any Bank in or
with any other entity or the acquisition of all or any part of the assets or
undertaking of the Agent or any Bank by any other entity.

 

6



--------------------------------------------------------------------------------



 



5  
Preservation of Guarantor’s Liability

  5.1  
The Agent may without the Guarantor’s consent and without notice to the
Guarantor and without in any way releasing or reducing the Guarantor’s
Liabilities:-

  5.1.1  
amend, novate, supplement or replace any of the Borrower’s Security Documents;

  5.1.2  
agree with the Borrower to increase or reduce the amount of the Loan, or vary
the terms and conditions for its repayment or prepayment (including, without
limitation, the rate and/or method of calculation of interest payable on the
Loan);

  5.1.3  
allow to the Borrower or to any other person any time or other indulgence;

  5.1.4  
renew, vary, release or refrain from enforcing any of the Borrower’s Security
Documents or any other security, guarantee or indemnity which the Agent may now
or in the future hold from the Borrower or from any other person;
    5.1.5  
compound with the Borrower or any other person;

  5.1.6  
enter into, renew, vary or terminate any other agreement or arrangement with the
Borrower or any other person; or

  5.1.7  
make any concession to the Borrower or do or omit or neglect to do anything
which might, but for this provision, operate to release or reduce the liability
of the Guarantor under this Guarantee and Indemnity.

  5.2  
The liability of the Guarantor under this Guarantee and Indemnity shall not be
affected by:-

  5.2.1  
the absence of, or any defective, excessive or irregular exercise of, any of the
powers of the Borrower or of any Surety;

  5.2.2  
any security given or payment made to the Agent by the Borrower or any other
person being avoided or reduced under any law (whether English or foreign)
relating to bankruptcy or insolvency or analogous circumstance in force from
time to time;

 

7



--------------------------------------------------------------------------------



 



  5.2.3  
the liquidation, administration, receivership or insolvency of the Guarantor;

  5.2.4  
any other security, guarantee or indemnity now or in the future held by the
Agent being defective, void or unenforceable, or the failure of the Agent to
take any security, guarantee or indemnity;

  5.2.5  
any compromise or arrangement under Part I or Part VII of the Insolvency Act
1986 or section 425 of the Companies Act 1985 or under any (in the opinion of
the Agent) analogous provision of any foreign law;

  5.2.6  
the novation of any of the Indebtedness;

  5.2.7  
anything which would not have released or reduced the liability of the Guarantor
to the Agent had the liability of the Guarantor under Clause 3.1 been as a
principal debtor of the Agent and not as a guarantor.

6  
Preservation of Agent’s Rights

  6.1  
This Guarantee and Indemnity is in addition to any other security, guarantee or
indemnity now or in the future held by the Agent in respect of the Indebtedness,
whether from the Borrower, the Guarantor or any other person, and shall not
merge with, prejudice or be prejudiced by any such security, guarantee or
indemnity or any contractual or legal right of the Agent.

  6.2  
Any release, settlement, discharge or arrangement relating to the liabilities of
the Guarantor under this Guarantee and Indemnity shall be conditional on no
payment, assurance or security received by the Agent in respect of the
Indebtedness being avoided or reduced under any law (whether English or foreign)
in force from time to time relating to bankruptcy, insolvency or any (in the
opinion of the Agent) analogous circumstance, and, after any such avoidance or
reduction, the Agent shall be entitled to exercise all of its rights, powers,
discretions and remedies under or pursuant to this Guarantee and Indemnity
and/or any other rights, powers, discretions or remedies which it would
otherwise have been entitled to exercise, as if no release, settlement,
discharge or arrangement had taken place.

 

8



--------------------------------------------------------------------------------



 



  6.3  
Following the repayment of the Indebtedness, the Agent shall be entitled to
retain any security which it may hold for the liabilities of the Guarantor under
this Guarantee and Indemnity until the Agent is satisfied in its discretion that
it will not have to make any payment under any law referred to in Clause 6.2.

  6.4  
Until all claims of the Agent in respect of the Indebtedness have been
discharged in full:-

  6.4.1  
the Guarantor shall not be entitled to participate in any security held or sums
received by the Agent in respect of all or any part of the Indebtedness;

  6.4.2  
the Guarantor shall not stand in the place of, or be subrogated for, the Agent
in respect of any security, nor take any step to enforce any claim against the
Borrower or any Surety (or their respective estates or effects), nor claim or
exercise any right of set off or counterclaim against the Borrower or any
Surety, nor make any claim in the bankruptcy or liquidation of the Borrower or
any Surety in respect of any sums paid by the Guarantor to the Agent or in
respect of any sum which includes the proceeds of realisation of any security at
any time held by the Agent in respect of any of the Guarantor’s Liabilities; and

  6.4.3  
the Guarantor shall not take any steps to enforce any claim which it may have
against the Borrower or any Surety without the prior written consent of the
Agent, and then only on such terms and subject to such conditions as the Agent
may impose.

  6.5  
The Guarantor’s Liabilities shall be continuing for all purposes (including
Interest) and every sum of money which may now or in the future be or become due
or owing to the Agent by the Borrower in respect of the Indebtedness (or which
would have become due or owing had it not been for the bankruptcy, liquidation
or insolvency of the Borrower) shall be deemed to continue due and owing to the
Agent by the Borrower until such sum is actually repaid to the Agent,
notwithstanding the bankruptcy, liquidation or insolvency of the Borrower.

 

9



--------------------------------------------------------------------------------



 



  6.6  
The Agent may, but shall not be obliged to, resort for its own benefit to any
other means of payment at any time and in any order it thinks fit without
releasing or reducing the Guarantor’s Liabilities.

  6.7  
The Agent may enforce this Guarantee and Indemnity either before or after
resorting to any other means of payment without entitling the Guarantor to any
benefit from or share in any such other means of payment until the expiry of the
Facility Period.

7  
Other Security

The Guarantor confirms that it has not taken, and will not take without the
prior written consent of the Agent (and then only on such terms and subject to
such conditions as the Agent may impose), any security from the Borrower or from
any Surety in connection with this Guarantee and Indemnity, and any security
taken by the Guarantor notwithstanding this Clause shall be held by the
Guarantor in trust for the Agent absolutely as a continuing security for the
Guarantor’s Liabilities.

8  
Covenants

  8.1  
The Guarantor covenants with the Agent that it will not without the Agent’s
prior written consent:-

  8.1.1  
permit any Change of Control or change in the general nature of the business of
the Borrower from that advised to the Agent at the date of this Guarantee and
Indemnity; nor

  8.1.2  
permit the Borrower to acquire any new vessels nor permit the Borrower to create
or permit to arise or continue any Encumbrance other than a Permitted
Encumbrance or other third party right on or over all or any material part of
its present or future assets or undertakings.

  8.2  
The Guarantor covenants that, throughout the Facility Period, it will ensure
compliance by the Borrower with its obligations under clause 10.3 of the Loan
Agreement.

 

10



--------------------------------------------------------------------------------



 



9  
Financial Information

The Guarantor will deliver to the Agent without request:-

  9.1  
a copy of its annual consolidated financial statements for each financial year
of the Guarantor ending during the Facility Period, containing (amongst other
things) the Guarantor’s profit and loss account for, and balance sheet at the
end of, each such financial year, prepared in accordance with generally accepted
accounting principles and practices applicable to companies incorporated in the
Guarantor’s country of incorporation consistently applied, and audited by a firm
of chartered accountants (or equivalent) acceptable to the Agent (currently
Deloitte), in each case within 180 days of the end of the financial year to
which they relate together with disclosures with regard to off-balance sheet
arrangements. The Guarantor will also supply to the Agent its semi-annual
interim financial statements in each case within three months of the end of the
reported period; and

  9.2  
copies of all periodic and other reports, proxy statements and other materials
lodged by the Guarantor with the Untied States Securities and Exchange
Commission, or distributed by the Guarantor to its shareholders generally,
promptly after they become publicly available; and

  9.3  
all other information which the Agent may reasonably require from time to time
relating to the financial position of the Guarantor.

 

11



--------------------------------------------------------------------------------



 



10  
Payments

  10.1  
All amounts payable by the Guarantor under or pursuant to this Guarantee and
Indemnity shall be paid to such accounts at such banks as the Agent may from
time to time direct to the Guarantor and (unless payable in any other Currency
of Account) shall be paid in Dollars in same day funds (or such funds as are
required by the authorities in the United States of America for settlement of
international payments) for immediate value. Payment shall be deemed to have
been received by the Agent on the date on which the Agent receives authenticated
advice of receipt, unless that advice is received by the Agent on a day other
than a Business Day or at a time of day (whether on a Business Day or not) when
the Agent in its discretion considers that it is impossible or impracticable for
the Agent to utilise the amount received for value that same day, in which event
the payment in question shall be deemed to have been received by the Agent on
the Business Day next following the date of receipt of advice by the Agent.

  10.2  
All payments to be made by the Guarantor pursuant to this Guarantee and
Indemnity shall, subject only to Clause 10.3, be made free and clear of and
without deduction for or on account of any Taxes or other deductions,
withholdings, restrictions, conditions or counterclaims of any nature, and the
Guarantor will not claim any equity in respect of any payment due from it to the
Agent under or in relation to this Guarantee and Indemnity.

  10.3  
If at any time any Law requires the Guarantor to make any deduction or
withholding from any payment to be made by the Guarantor under this Guarantee
and Indemnity, the Guarantor will promptly notify the Agent and, simultaneously
with making that payment, will pay to the Agent whatever additional amount
(after taking into account any additional Taxes on, or deductions or
withholdings from that additional amount) is necessary to ensure that, after
making the deduction or withholding, the Agent receives a net sum equal to the
sum which it would have received had no deduction or withholding been made.

  10.4  
If at any time the Guarantor is required by Law to make any deduction or
withholding from any payment to be made by it pursuant to this Guarantee and
Indemnity, the Guarantor will pay the amount required to be deducted or withheld
to the relevant taxing authority within the time allowed under the applicable
Law and will, no later than thirty days after making that payment, deliver to
the Agent an original receipt issued by the relevant taxing authority, or other
evidence reasonably acceptable to the Agent, evidencing the payment to that
taxing authority of all amounts required to be deducted or withheld.

  10.5  
Interest will be payable both before and after judgement on a daily basis and on
the basis of a 360 day year and compounded at such intervals as the Agent shall
in its discretion determine.

 

12



--------------------------------------------------------------------------------



 



11  
Currency

  11.1  
The Guarantor’s liability under this Guarantee and Indemnity is to discharge the
Indebtedness in the Currency of Account.

  11.2  
If at any time the Agent receives (including by way of set off) any payment by
or on behalf of the Guarantor in a currency other than the Currency of Account,
that payment shall take effect as a payment to the Agent of the amount in the
Currency of Account which the Agent is able to purchase (after deduction of any
relevant costs) with the amount of the payment so received in accordance with
its usual practice.

  11.3  
To the extent that any payment to the Agent (whether by the Guarantor or any
other person and whether under any judgement or court order or otherwise) in a
currency other than the Currency of Account shall on actual conversion into the
Currency of Account fall short of the relevant liability of the Borrower
expressed in the Currency of Account then the Guarantor as a separate and
independent obligation will indemnify the Agent against the shortfall.

12  
Set-Off and Lien

  12.1  
The Guarantor irrevocably authorises the Agent at any time to set off without
notice of the Guarantor’s Liabilities to the Agent (whether present or future,
actual or contingent, and irrespective of the branch or office, currency or
place of payment) against any credit balance from time to time standing on any
account of the Guarantor (whether current or otherwise and whether or not
subject to notice) with any branch of the Agent and, in the name of the Agent or
the Guarantor, to do all acts (including, without limitation, converting or
exchanging any currency) and execute all documents which may be required to
effect such application.

  12.2  
The Guarantor irrevocably authorises the Agent at any time to use the whole or
any part of any credit balance from time to time standing on any of the
Guarantor’s accounts with any branch of the Agent to purchase the Currency of
Account as if it were a receipt in accordance with Clause 11.

13  
Appropriation

The Guarantor irrevocably authorises the Agent to apply all sums which the Agent
may receive under or in connection with this Guarantee and Indemnity in or
towards satisfaction, or by way of retention on account, of the Indebtedness, in
accordance with Clause 12.3 of the Loan Agreement.

 

13



--------------------------------------------------------------------------------



 



14  
Communications

The provisions of clause 16 of the Loan Agreement shall (mutatis mutandis) apply
to this Guarantee and Indemnity as if it were set out in full with references to
this Guarantee and Indemnity substituted for references to the Loan Agreement
for communications to the Agent, and any communication to the Guarantor may be
given, delivered, made or served (as the case may be) under or in relation to
this Guarantee and Indemnity addressed to:
USG Corporation
550 West Adams Street
Chicago
Illinois 60661

             
 
  Attention   (a)   Vice President and Treasurer
 
          Fax no: +1 312 672 5415; and
 
           
 
      (b)   Corporate Secretary
 
          Fax no: +1 312 672 7748.

15  
Law and Jurisdiction

  15.1  
This Guarantee and Indemnity shall in all respects be governed by and
interpreted in accordance with English law.

  15.2  
For the exclusive benefit of the Agent, the Guarantor irrevocably agrees that
the courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Guarantee and Indemnity and that any
Proceedings may be brought in those courts.

  15.3  
Nothing contained in this Clause shall limit the right of the Agent to commence
any Proceedings against the Guarantor in any other court of competent
jurisdiction nor shall the commencement of any Proceedings against the Guarantor
in one or more jurisdictions preclude the commencement of any Proceedings in any
other jurisdiction, whether concurrently or not.

  15.4  
The Guarantor irrevocably waives any objection which it may now or in the future
have to the laying of the venue of any Proceedings in any court referred to in
this Clause and any claim that those Proceedings have been brought in an
inconvenient or inappropriate forum, and irrevocably agrees that a judgement in
any Proceedings commenced in any such court shall be conclusive and binding on
it and may be enforced in the courts of any other jurisdiction.

  15.5  
Without prejudice to the right of the Agent to use any other method of service
permitted by law, the Guarantor irrevocably agrees that any writ, notice,
judgement or other legal process shall be sufficiently served on it if addressed
to the Guarantor and left at or sent by post to the Address for Service, and in
that event shall be conclusively deemed to have been served at the time of
leaving, or if posted, upon receipt.

 

14



--------------------------------------------------------------------------------



 



16  
Miscellaneous

  16.1  
The Guarantor agrees that it is, and will throughout the Facility Period remain,
a principal debtor in respect of the Guarantor’s Liabilities and not a surety
for any Surety.

  16.2  
No failure or delay on the part of the Agent in exercising any right, power,
discretion or remedy under or pursuant to this Guarantee and Indemnity nor any
actual or alleged course of dealing between the Agent and the Guarantor shall
operate as a waiver of, or acquiescence in, any default on the part of the
Guarantor, unless expressly agreed to do so in writing by the Agent, nor shall
any single or partial exercise by the Agent of any right, power, discretion or
remedy preclude any other or further exercise of that right, power, discretion
or remedy or the exercise by the Agent of any other right, power, discretion or
remedy.

  16.3  
If at any time any provision of this Guarantee and Indemnity is invalid, illegal
or unenforceable in any respect that provision shall be severed from the
remainder and the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired in any way.

  16.4  
This Guarantee and Indemnity shall be binding on the Guarantor and on its
successors and permitted assignees and transferees, and shall inure to the
benefit of the Agent and its respective successors, transferees and assignees.
The Guarantor may not assign nor transfer any of its rights (if any) or
obligations under or pursuant to this Guarantee and Indemnity without the prior
written consent of the Agent.

 

15



--------------------------------------------------------------------------------



 



  16.5  
If any provision of this Guarantee and Indemnity shall be invalid or
unenforceable in whole or in part by reason of any present or future law or any
decision of any court, or if the documents at any time held by the Agent are
considered by the Agent for any reason insufficient to carry out the terms of
this Guarantee and Indemnity, then from time to time the Guarantor will
promptly, on demand by the Agent, execute or procure the execution of such
further documents as in the opinion of the Agent are necessary to provide an
adequate guarantee and indemnity for the repayment of the Indebtedness.

  16.6  
Any certificate or statement signed by an authorised signatory of the Agent
purporting to show the amount of the Indebtedness or of the Guarantor’s
Liabilities (or any part of any of them) or any other amount referred to in any
of the Security Documents shall, save for manifest error or on any question of
law, be conclusive evidence as against the Guarantor of that amount.

  16.7  
The representations and warranties on the part of the Guarantor contained in
this Guarantee and Indemnity shall survive the execution of this Guarantee and
Indemnity.

  16.8  
This Guarantee and Indemnity may be executed in any number of counterparts each
of which shall be original but which shall together constitute the same
instrument.

  16.9  
This Guarantee and Indemnity constitutes the entire agreement between the Agent
and the Guarantor in relation to its subject matter, and no amendment or
variation of the terms of this Guarantee and Indemnity shall be valid unless in
writing and signed on behalf of the Guarantor and the Agent.

  16.10  
The Agent may continue the account(s) of the Borrower or open one or more new
accounts for the Borrower notwithstanding demand under this Guarantee and
Indemnity, and the Guarantor’s liability at the date of demand shall not be
released or affected by any subsequent payment into or out of any of the
Borrower’s accounts with the Agent.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS of which the Guarantor has executed and delivered this Guarantee and
Indemnity as a deed the day and year first before written.

             
SIGNED and DELIVERED as a
    )     /s/ Karen L. Leets
deed by
    )     Karen L. Leets
the duly authorised attorney
    )      
for and on behalf of
    )      
USG CORPORATION
    )      
in the presence of:-
    )     /s/ Ellis A. Regenbogen
 
          Ellis Regenbogen

 

17